Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020 has been considered by
the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1 and 13, the claims recite a method for preprocessing near infrared (NIR) spectroscopy data for non-invasive monitoring of blood glucose and a system for preprocessing near infrared (NIR) spectroscopy data for non-invasive monitoring of blood glucose. The claims are directed towards a process and a machine, respectively which is one of the statutory categories of invention.
Based on the broadest reasonable interpretation of the claims as a whole, claims 1-24 are directed to the judicially recognized exception of an abstract idea of a mathematical relationship and/or
a mental process as the skilled artisan is capable of transforming and calculating the data received by the system and making a mental assessment thereafter. The following limitations set forth said judicial
exception:

Next, the claim as a whole is analyzed to determine whether any element, or combination of
elements, integrates the identified judicial exception into a practical application. For this part of the 101 analysis, the following additional limitations are considered:
“from the preprocessed NIR glucose data”
NIR spectroscopy is well understood, routine, and conventional means for data gathering and computing as demonstrated by the specification’s background.
“obtaining noise removed NIR glucose data…; and obtaining a set of global features from the preprocessed NIR glucose data.” 
However, this step is not particular and is merely instructions to “obtain” the data in a generic way and not how to use said data. Thus, this step does not integrate the mental analysis step into a practical application.
Regarding claims 1 and 13, they appear to recite “performing a scatter correction…”, “removing interface…”, “removing noise…”, and “removing drift…”, however these appear to be nothing more than generic processing methods that do not add significantly more. Therefore, these elements do not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the
claimed subject matter. Specifically, the ordered combination of elements do not have any function that
is not already supplied by each element individually. That is, the whole is not greater than the sum of its parts.

matter under 35 U.S.C. 101.
Dependent claims 2-12, and 14-24 fail to cure the deficiencies of independent claims 1 and 13 by merely reciting additional judicial exceptions, further limitations on additional exceptions already
recited, and/or additional limitations that are not “significantly more.” Thus, claims 1-24 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 9, 13-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rhuchti (U.S. Patent Number 6788965) and further in view of Rebec (U.S. Patent Application Publication 2009/0062632).
Regarding claims 1 and 13, Rhuchti teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63], the method comprising: receiving the NIR spectroscopy data from a subject [fig. 5, element 502; col. 10: lines 44-58]; performing a scatter correction on the NIR spectroscopy data to obtain scatter corrected NIR spectra [fig. 5, element 504; col. 13: lines 34-48]; removing interference from the scatter corrected NIR spectra to obtain glucose spectra [fig. 5, element 504; col. 14: lines 65-67, col. 15 lines 1-8]; removing noise from the glucose spectra to obtain noise removed glucose spectra [fig. 5, element 504; col. 13: lines 64-67; col. 14: lines 1-7, 65-67; col. 15: lines 1-8]; obtaining noise removed NIR glucose data as a set of noise removed glucose spectra corresponding to a plurality of reference glucose values [fig. 5 element 505; col. 13: lines 64-67; col. 14: lines 1-7, 65-67; col. 15: lines 1-8]; and obtaining a set of global features from the preprocessed NIR glucose data for non- invasive monitoring of blood glucose of the subject [fig. 5, element 505; col. 14: lines 8-22]. 
Rhuchti does not teach removing drift from the noise removed NIR glucose data to obtain preprocessed NIR glucose data.
However, Rebec teaches removing drift from the noise removed NIR glucose data to obtain preprocessed NIR glucose data [par. 48-49].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rhuchti, teaches removing drift from the noise removed NIR glucose data to obtain preprocessed NIR glucose data as taught by Rebec, since the modification would provide the predictable results of obtaining more accurate glucose data. 

Regarding claims 3 and 15, Rhuchti further teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63], wherein obtaining the set of global features comprises selecting a predefined set of features that exhibit a high correlation with the plurality of reference glucose values [fig. 5, element 505; fig. 7, element 702; col. 13: lines 64-67; col. 14: lines 1-7; col. 16: lines 12-16; col. 18: lines 26-31].
Regarding claims 9 and 21, Rhuchti further teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63], wherein removing the noise comprises applying a predefined spectral filter to the glucose spectra to obtain the noise removed glucose spectra [col. 13: lines 64-67, col. 14: lines 1-2; col. 25: lines 54-56].

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rhuchti (U.S. Patent Number 6788965) and Rebec (U.S. Patent Application Publication 2009/0062632) as applied to claims 1 and 13, and further in view of Lanan (U.S. Patent Application Publication 2014/0353503).
Rhuchti teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63] and performing a scatter correction to remove the interference [fig. 5, element 504; col. 14: lines 65-67, col. 15 lines 1-8].
Neither Rhuchti nor Rebec teaches removing the interference comprises applying Extended Multiplicative Scattering Correction (EMSC) to the scatter corrected NIR spectra to obtain the glucose spectra

It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the combination of Rhuchti and Rebec so that removing the interference comprises applying Extended Multiplicative Scattering Correction (EMSC) to the scatter corrected NIR spectra to obtain the glucose spectra as taught by Lanan, since the modification would provide the predictable results of using a more accurate scatter correction to better remove interference. 

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rhuchti (U.S. Patent Number 6788965) and Rebec (U.S. Patent Application Publication 2009/0062632) as applied to claims 1 and 13, and further in view of Weston (U.S. Patent Application Publication 2011/0078099).
Rhuchti teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63] and performing a scatter correction to remove the interference [fig. 5, element 504; col. 14: lines 65-67, col. 15 lines 1-8].
Neither Rhuchti nor Rebec teaches performing the scatter correction on the NIR spectroscopy data comprising: subtracting a mean of the NIR spectroscopy data from each component of the NIR spectroscopy data to obtain a zero-mean NIR spectroscopy data; and dividing the zero-mean NIR spectroscopy data with a numerical constant to obtain the scatter corrected NIR spectroscopy data. 
However, Weston teaches performing the scatter correction on the NIR spectroscopy data comprising: subtracting a mean of the NIR spectroscopy data from each component of the NIR spectroscopy data to obtain a zero-mean NIR spectroscopy data; and dividing the zero-mean NIR 
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the combination of Rhuchti and Rebec by performing the scatter correction on the NIR spectroscopy data comprises: subtracting a mean of the NIR spectroscopy data from each component of the NIR spectroscopy data to obtain a zero-mean NIR spectroscopy data; and dividing the zero-mean NIR spectroscopy data with a numerical constant to obtain the scatter corrected NIR spectroscopy as taught by Weston, since the modification would provide the predictable results of using a more accurate scatter correction to better remove interference. 

Claims 6-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rhuchti (U.S. Patent Number 6788965) and Rebec (U.S. Patent Application Publication 2009/0062632) as applied to claims 1 and 13, and further in view of Burns (U.S. Patent Application Publication 20070162992).
Regarding claims 6 and 18, Rhuchti teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63].
Neither Rhuchti nor Rebec teaches that the drift is removed by applying Discrete Wavelet Transform (DWT) to the noise removed NIR glucose data.
However, Burns teaches that the drift is removed by applying Discrete Wavelet Transform (DWT) to the noise removed NIR glucose data [par. 116].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the combination of Rhuchti and Rebec so that the drift is removed by applying Discrete Wavelet Transform (DWT) to the noise removed NIR glucose data as taught by Burns, 
Regarding claims 7 and 19, Rhuchti teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63], where in an optimal wavelet function is selected from a plurality of wavelet prototype functions [col. 13: lines 57-63], wherein the optimal wavelet function is a wavelet function that exhibits maximum correlation with the plurality of reference glucose values [col. 22: lines 39-43]; obtaining a global decomposition level; and determining the drift present in the noise removed NIR glucose data [col. 24: lines 63-67, col. 25: lines 1-6].
Neither Rhuchti nor Rebec teaches removing the drift from the noise removed glucose data using DWT and determining the drift present in the noise removed NIR glucose data as a DWT approximation at the global decomposition level; determining the drift present in the noise removed NIR glucose data as a DWT approximation at the global decomposition level and removing the drift from the noise removed NIR glucose data to obtain the preprocessed NIR glucose data.
However, Burns teaches removing the drift from the noise removed glucose data using DWT and determining the drift present in the noise removed NIR glucose data as a DWT approximation at the global decomposition level [par. 116]; determining the drift present in the noise removed NIR glucose data as a DWT approximation at the global decomposition level and removing the drift from the noise removed NIR glucose data to obtain the preprocessed NIR glucose data [par. 116].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the combination of Rhuchti and Rebec by removing the drift from the noise removed glucose data using DWT and determining the drift present in the noise removed NIR glucose data as a DWT approximation at the global decomposition level; determining the drift present in the noise removed NIR glucose data as a DWT approximation at the global decomposition level and 
Regarding claims 8 and 20, Rhuchti teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63] obtaining the global decomposition level comprises: obtaining a plurality of subject-specific decomposition levels as a level at which the correlation between the drift approximation and linear approximation of the drift approximation exceeds a pre-defined threshold [fig. 7, element 702; col. 16: lines 12-16; col. 18: lines 26-31] and obtaining the global decomposition level as an average of all subject-specific decomposition levels [col. 13: lines 57-63].
Neither Rhuchti nor Rebec teaches obtaining a plurality of subject-specific decomposition levels as a level at which the correlation between the DWT approximation and linear approximation of the DWT approximation exceeds a pre-defined threshold [par. 116].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the combination of Rhuchti and Rebec by obtaining a plurality of subject-specific decomposition levels as a level at which the correlation between the DWT approximation and linear approximation of the DWT approximation exceeds a pre-defined threshold as taught by Burns, since the modification would provide the predictable results of obtaining more accurate glucose spectra measurement.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rhuchti (U.S. Patent Number 6788965) and Rebec (U.S. Patent Application Publication 2009/0062632) as applied to claims 9 and 21, and further in view of Cao (CN 105277506).

Neither Rhuchti nor Rebec teaches that the predefined spectral filter is a Norris-Williams filter.
However, Cao teaches that the predefined spectral filter is a Norris-Williams filter [par. 23].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the combination of Rhuchti and Rebec so that the predefined spectral filter is a Norris-Williams filter as taught by Cao, since the modification would provide the predictable results of better calculating derivatives with different gap sizes of the glucose measurements.

Claims 11-12 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rhuchti (U.S. Patent Number 6788965), Rebec (U.S. Patent Application Publication 2009/0062632), and Cao (CN 105277506) as applied to claims 10 and 22, and further in view of Hopkins "Revisiting the Norris derivative quotient math in regression," NIR news, vol. 27, no.7, Oct. 2016.
Regarding claims 11 and 23, Rhuchti teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63], wherein removing the noise comprises applying a predefined spectral filter to the glucose spectra to obtain the noise removed glucose spectra [col. 13: lines 64-67, col. 14: lines 1-2; col. 25: lines 54-56] and updating a plurality of parameters of the filter based on the set of global features.
Neither Rhuchti, Rebec, nor Cao teaches updating a plurality of parameters of the Norris-Williams filter based on the set of global features, the plurality of parameters including a gap of the Norris-Williams filter and a window size of the Norris-Williams filter.

It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the combination of Rhuchti, Rebec, and Cao by updating a plurality of parameters of the Norris-Williams filter based on the set of global features, the plurality of parameters including a gap of the Norris-Williams filter and a window size of the Norris-Williams filter as taught by Hopkins, since the modification would provide the predictable results of better calculating derivatives with different gap sizes of the glucose measurements. 
Regarding claims 12 and 24, Rhuchti teaches a method/system for preprocessing near infrared (NIR) spectroscopy data for non- invasive monitoring of blood glucose [fig. 5, element 500; col. 8 lines 53-63], obtaining an optimal value of the filter from a predefined value set such that the optimal value provides highest correlation between the set of global features and the plurality of reference glucose values [fig. 7, element 702; col. 13: lines 57-63, col. 16: lines 12-16; col. 18: lines 26-31]; and Hopkins further teaches obtaining an optimal value of the gap of the Norris-Williams filter from a predefined gap-set such that the optimal value of the gap provides highest correlation between the set of global features and the plurality of reference glucose values; and obtaining an optimal value of the window size of the Norris-Williams filter from a predefined window-size-set such that the optimal value of the window size provides highest correlation between the set of global features and the plurality of reference glucose values (pgs. 23-25). 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE L ROZANSKI/
Examiner, Art Unit 3791                

/THADDEUS B COX/Primary Examiner, Art Unit 3791